Opinión concurrente en parte y disidente en parte del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 17 de abril de 1980
Me uno al criterio mayoritario de este Tribunal en cuanto *637a que la Sec. 1 de la Ley Núm. 136 de 15 de mayo de 1937, 33 L.P.R.A. 1051, y el Art. 91 del Código Penal de 1974, 33 L.P.R.A. 4010, (1) que adoptó la definición dada por aquélla al delito de aborto, son constitucionalmente válidas. Disiento, sin embargo, de que se concluya que el apelante no cometió dicho delito. A mi juicio su convicción debería confirmarse.
Nada hay que añadir a la bien fundamentada opinión del Tribunal para concluir, como allí se hace, que nuestro estatuto sobre el aborto supera la prueba de la trilogía que forman los casos de United States v. Vuitch, 402 U.S. 62 (1971), Roe v. Wade, 410 U.S. 113 (1973), y Doe v. Bolton, 410 U.S. 179 (1973). Podríamos resumir la doctrina del más alto Tribunal federal, que estamos obligados a acatar, y en cuanto aplica a los hechos ante nuestra consideración, como sigue: un estatuto que prohíbe el aborto es válido, si por excepción lo permite en el caso de una mujer con un embarazo que no exceda de tres meses (2) y “el médico que la atiende”, “en consulta con su paciente”, determina a base de “su juicio médico” que es necesario desde el punto de vista terapéutico, es decir, para proteger su salud física o mental. (3)
*638A la luz de esa doctrina y del estatuto sobre aborto, veamos cuáles fueron los hechos que tuvo el jurado ante su considera-ción y a base de los cuales concluyó más allá de duda razonable que el aquí apelante es culpable. Se basan dichos hechos en los testimonios de Wanda Ivette, de su señora madre, del señor Luis Raúl Rodríguez Isern, y del Dr. César Berrios, este último presentado por el apelante.
Para el 24 de julio de 1973 Wanda Ivette contaba diez y seis años de edad. Los había cumplido el 30 de marzo. Hacía año y medio — probablemente desde que tenía catorce años— era novia de Tito, de quien quedó embarazada para el mes de mayo de 1973, cuando tuvo su última menstruación. No dijo nada a su madre, con quien vivía en Caguas. Ella y su padre se habían divorciado y él vivía en Estados Unidos.
Wanda le dijo a Tito que estaba encinta. Ella no hizo más gestiones y el 23 de julio de 1973 el señor Luis Rául Rodríguez Isern, de Caguas, padre de Tito, acompañado de otro hijo suyo también llamado Luis, decidió, sin consultar a la madre de Wanda, llevarla a Juncos donde el apelante, Dr. Pablo Duarte Mendoza. Llegaron al dispensario de dicho médico. El señor Rodríguez Isern entró, quedando Wanda afuera. Al rato salió el señor Rodríguez Isern y Wanda fue conducida donde el doctor. Este, sin más, la examinó y le dijo que tenía tres meses de embarazo. Luego indicó al señor Rodríguez Isern que cobraba $300.00, a razón de $100.00 por cada mes.
Se dispuso que Wanda regresara al día siguiente, como así se hizo, esta vez llevada donde el apelante por Luis, el hijo del señor Rodríguez Isern, quien entregó $300.00 en efectivo a la enfermera Gladys E. López, empleada del apelante. (4) Ésta condujo a Wanda al interior del local, le puso una inyección, y *639luego el apelante le dilató la vagina y, mediante el uso de determinados instrumentos, perpetró el aborto.
Desde entonces Wanda desarrolló dolores en el vientre y comenzó a sangrar. Le dio fiebre, mareos, vómitos y dolor de cabeza. Continuó sintiéndose mal y relató lo ocurrido a una prima suya, quien la llevó a la semana donde el Dr. César Berrios, médico ginecólogo en el Hoffa Medical Center. Utilizó para ello una tarjeta de plan médico de una hija de su padrastro. El Dr. Berrios la trató, pero ella continuó sintién-dose mal, teniendo que ser sometida a más tratamiento por diferentes médicos en el Hospital Subregional de Caguas.
La acusación fiscal a base de la cual fue convicto el apelante le imputó que el 24 de julio de 1973, actuando en concierto y común acuerdo con Gladys E. López, practicó el aborto a Wanda Ivette “sin serlo por indicación terapéutica hecha por un médico autorizado con vista a la conservación de la salud o vida”.
La prueba estableció cumplidamente dichas alegaciones. Es cierto que no hubo prueba directa de que el apelante practicara el aborto sin hacer una determinación de que éste era necesario por razones terapéuticas para proteger la salud de Wanda. Pero la prueba circunstancial permite que se haga la inferencia, más allá de duda razonable, que no hubo juicio clínico alguno. Wanda no conocía al apelante y mucho menos era paciente suya. Nunca hubo relación de médico y paciente entre ellos. Era una niña de diez y seis años y el apelante no tuvo ni siquiera el escrúpulo de preguntarle si tenía padre o una madre que la acompañara y la hubiera aconsejado. No consultó con ella lo que se proponía hacer. Le bastó el requerimiento del señor Rodríguez Isern, quien no tenía nexo familiar alguno con ella ni poder sobre ella para tomar una decisión que sólo a ella personalmente competía. ¿No era su propia “salud” y no la de Wanda la que preocupaba a don Luis? Le bastó al médico que este señor estuviera dispuesto a pagar en efectivo los $300.00 que cobraba, a $100.00 por mes de embarazo. Obviamente fue don Luis Rodríguez Isern *640quien hizo el juicio clínico que los casos de Wade y Bolton reservan al médico. El aborto practicado en este caso no es la clase de tratamiento médico quirúrgico que las citadas disposiciones de nuestras leyes admiten como excepción para que no se incurra en delito.
La edad de Wanda Ivette era sin duda un factor que el médico tenía que considerar. ¿Tenía esta niña de diez y seis años la madurez suficiente para tomar una decisión tan trascendental como era extirparse de sus entrañas a un ser que ya existía? Nuestras leyes no reconocen en una persona de esa edad la capacidad para consentir en ser adoptada, sin el consentimiento de sus padres o de su tutor. (5) No reconocen a una mujer de esa edad la capacidad para contraer matrimonio sin el consentimiento de quien tenga sobre ella la patria potestad. (6) No reconocen a una persona de esa edad la capacidad para disponer de sus bienes, requiriéndose autori-zación judicial para ello. (7) No le reconocen la capacidad para cometer delito. (8) Tampoco se le reconoce a una persona de diez y seis años la capacidad para ejercer el derecho al voto en los procesos democráticos en nuestro país. (9)
Frente a esas prerrogativas y actos la ley no reconoce suficiente capacidad o capacidad alguna a una niña de diez y seis años. ¿La tiene, sin embargo, para decidir sobre la existencia de un ser que ya late en sus entrañas? No puedo aventurar un juicio para todos los casos. Pero ciertamente no puedo estar de acuerdo con renunciar a nombre de la ley y a favor de cualquier médico — un médico de ocasión como en este caso — el reconocimiento de tal capacidad. Este médico no entrevistó a la niña. Nada hay en los autos en qué basar la determinación que no hizo, pero que parece inferir este *641Tribunal que hizo, de que tenía capacidad para consentir al aborto. Nada hay en los autos que permita inferir que este médico ejerció su juicio médico. No podemos ser tan cándidos como para creer lo que nadie más creería. Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961).
La decisión que hoy toma este Tribunal de considerar válidas las disposiciones de ley que prohíben el aborto y al mismo tiempo fallar que no las infringió el aquí apelante ha de sentar un precedente funesto para la práctica de la medicina en Puerto Rico.
Confirmaría la sentencia apelada.

(1) La Sec. 1 de la Ley Núm. 136 de 15 de mayo de 1937, 33 L.P.R.A. see. 1051, cuya infracción se imputó al apelante, disponía:
“Por la presente se prohíbe, salvo indicación terapéutica hecha por médico debidamente autorizado a ejercer la medicina en Puerto Rico con vista a la conservación de la salud o vida, el indicar, aconsejar o inducir a abortar o practicar el aborto en una mujer embarazada.” (Énfasis suplido.)
Y el Art. 91 del Código Penal de 1974, 33 L.P.R.A. see. 4010, dispone:
“Toda persona que permita, indique, aconseje, induzca o practique un aborto, toda persona que proporcionare, facilitare, administrare, prescribiere o hiciere tomar a una mujer embarazada cualquier medicina, droga, o sustancia o que utilizare o empleare cualquier instrumento u otro medio con intención de hacerla abortar, y toda persona que ayudare a la comisión de cualquiera de dichos actos, salvo indicación terapéutica hecha por médico debidamente autorizado a ejercer la medicina en Puerto Rico, con vista a la conservación de la salud o vida de la madre, será sancionada con pena de reclusión por un término mínimo de dos años y máximo de cinco años.” (Énfasis suplido.)


(2) No nos interesa para los fines del caso ante nos, por tratarse de un aborto en el primer trimestre de embarazo, la distinción que se hace en Roe v. Wade respecto a embarazos de más de tres meses.


(3) “This means, on the other hand, that, for the period of pregnancy prior to this ‘compelling’ point, the attending physician, in consultation with his patient, is free to *638determine, without regulation by the State, that, in his medical judgment the patient’s pregnancy should be terminated. If that decision is reached, the judgment may be effectuated by an abortion free of interference by the State.” Roe v. Wade, supra, pág. 163.


(4) Dicha enfermera fue acusada conjuntamente con el Dr. Duarte Mendoza por el delito de aborto, y convicta por el jurado. Apeló por separado pero por falta de jurisdicción se desestimó su recurso, quedando en pie su convicción y la consiguiente sentencia.


(5) Art. 135 del Código Civil, 31 L.P.R.A. see. 536.


(6) Art. 70 del Código Civil, 31 L.P.R.A. see. 232, en su inciso 4.


(7) Art. 150 del Código Civil, 31 L.P.R.A. see. 616; Santos Green v. Cruz, 100 D.P.R. 9 (1971); Zayas v. Rexach Const. Co., Inc., 103 D.P.R. 190 (1974).


(8) Véanse las disposiciones sobre procedimientos judiciales en relación con menores, 34 L.P.R.A. see. 2001 y ss.


(9) Ley Núm. 4 de 20 de diciembre de 1977,16 L.P.R.A. see. 3053.